UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1800



NATALIE G. CARPENTER,

                                              Plaintiff - Appellant,

          versus


CARROLL, PINTO, INCORPORATED; CARROLL, PINTO,
INCORPORATED EMPLOYEES PENSION TRUST; CARROLL,
PINTO, INCORPORATED EMPLOYEES PROFIT SHARING
PLAN; GEORGE CARROLL, M.D.; CARLOS PINTO,
M.D.,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CA-04-758-2)


Submitted:   February 8, 2006              Decided:   March 7, 2006


Before MOTZ, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Richard K. Bennett, HARMAN, CLAYTOR, CORRIGAN & WELLMAN, Richmond,
Virginia, for Appellant. Robert W. McFarland, Amy Morrissey Turk,
MCGUIREWOODS, L.L.P., Norfolk, Virginia, William H. Baxter, II,
MCGUIREWOODS, L.L.P., Richmond, Virginia, for Appellee Carlos
Pinto, M.D.; John Y. Pearson, Jr., John S. Wilson, Michael C.
Laurence, WILLCOX & SAVAGE, Norfolk, Virginia, for Appellees
Carroll, Pinto, Inc., Carroll, Pinto, Inc. Employees Pension Trust,
Carroll, Pinto, Inc. Employees Profit Sharing Plan; William R.
Savage, III, GLASSCOCK, GARDY & SAVAGE, Suffolk, Virginia, for
Appellee George Carroll, M.D.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Plaintiff-Appellant Natalie G. Carpenter appeals from the

district court order granting summary judgement to Defendants-

Appellees, Carrol, Pinto, Inc., et al., in her action under ERISA

to collect benefits due and for breach of fiduciary duty.

     Carpenter was married to Dr. Carlos Pinto in 1956.        In 1977,

they divorced and, as part of the property settlement, Dr. Pinto

exercised   an    “irrevocable   designation,”   making   Carpenter   the

primary beneficiary in $100,000 from various ERISA qualified plans

in which Dr. Pinto participated through his employer, Carroll,

Pinto, Inc.      In 2004, Carpenter brought suit against defendants,

claiming, among other things, benefits due under the ERISA plans

related to the irrevocable designation.

     Defendants moved to dismiss the case on summary judgment. The

district court granted defendants’ motion to dismiss, holding that

Carpenter did not have standing to bring the suit because she was

not a fiduciary, beneficiary, or participant in any of the plans.

29 U.S.C. §§ 1132(a)(1)-(3).        Specifically, the district court

noted that Carpenter was clearly not a participant in or fiduciary

of the plans. In addition, the district court held that, according

to the relevant plan documents, a “beneficiary” is a person to whom

a share of a deceased participant’s interest in the plan is

payable.    Dr. Pinto was the only plan participant through whom

Carpenter could claim beneficiary status.          Because he was not


                                    3
deceased, the district court concluded that Carpenter could not

have standing as a beneficiary and, therefore, that Carpenter did

not have standing to bring the suit under ERISA.

     We have reviewed the record on appeal, including the district

court’s   opinion   and   the   parties’   briefs,   and   have   found   no

reversible error. Accordingly, we affirm on the reasoning of the

district court.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    4